DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (8/12/22 Remarks: page 7, lines 23-27) with respect to the rejection of claim 19 under 35 USC §112 have been fully considered and are persuasive. The rejection of claim 19 under 35 USC §112 has been withdrawn. 
Applicant’s arguments (8/12/22 Remarks: page 8, line 1 – page 9, line 10) with respect to the rejection of claims 1-20 under 35 USC §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Koga (US 20170228934).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacGregor (US 9294873, cited in 5/12/22 Office Action) in view of Koga (US 20170228934).
With respect to claim 1, MacGregor discloses:
Claim 1: A method, comprising:
determining at least one location coordinate using a network-based sensor (MacGregor column 10, lines 23-27, location determination by various means including detection of signals, readable on a (not further specified) “network”);
acquiring, via at least one sensor of a client computing device that provides an extended reality (XR) environment MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), sensor data associated with a first object that is positioned within a geofence associated with the at least one location coordinate (MacGregor column 10, lines 4-20, sensed data associated with a location and an object);
identifying a marker based on the sensor data (MacGregor column 10, lines 16-21, identifying a door number from object image);
determining, based on the marker, that a first object identifier included in a plurality of object identifiers corresponds to the first object, wherein each object identifier included in the plurality of object identifiers corresponds to a different object positioned within the geofence (MacGregor column 10, lines 16-21, identifying a door number, which by definition is a number corresponding to its respective door); and
acquiring data associated with the first object based on the first object identifier, wherein the data associated with the first object is acquired by executing a search of stored data (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information) and includes one or more dimensions of the first object (MacGregor column 3, lines 36-40, mapping data (inherently including dimensions of map objects such as corridors), and wherein … .
MacGregor does not expressly disclose:
…a visualization in the XR environment is based at least in part on a scaling factor that relates one or more dimensions of the marker in the sensor data to the one or more dimensions of the first object.
Koga discloses:
…a visualization in the XR environment is based at least in part on a scaling factor that relates one or more dimensions of the marker in the sensor data to the one or more dimensions of the first object (Koga paragraphs 0025 & 0051, generating AR (augmented reality) content at an AR object size determined by the size of the reference object).
MacGregor and Koga are combinable because they are from the field of augmented reality image generation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Koga scaling of generated objects.
The suggestion/motivation for doing so would have been to match the scale of generated objects to the scale of the environment.
Therefore, it would have been obvious to combine MacGregor with Koga to obtain the invention as specified in claim 1.
Applying these teachings to claims 2-20 as they are applied to claim 1 above:
Claim 2: The method of claim 1 (see above), wherein the marker comprises an optical data marker, and the optical data marker is identified from at least one image included in the sensor data (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition).
Claim 3: The method of claim 1 (see above), wherein the visualization in the XR environment is further based on at least one of (Note: This is a recitation in the alternative, readable upon any one option) a size, a three-dimensional position (MacGregor column 10, lines 7-9, location information corresponding to a QR code marker), an orientation, or a detected plane of the marker.
Claim 4: The method of claim 1 (see above), wherein determining that the first object identifier corresponds to the first object comprises decoding the marker to retrieve the first object identifier (MacGregor column 10, lines 16-21, identifying a door number (i.e. an identifier of the associated door) via image recognition).
Claim 5: The method of claim 1 (see above), wherein the data associated with the first object is acquired by executing a search of data stored in a data intake and query system (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information).
Claim 6: The method of claim 1 (see above), wherein the data associated with the first object is acquired by executing a search of data stored in a database (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information).
Claim 7: The method of claim 1 (see above), wherein the data associated with the first object comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) a set of field values, an image (MacGregor column 10, lines 41-58 and Figures 4a-4c, extended reality environment containing image of surroundings), a dashboard, a playbook, a runbook, or a card, and the visualization in the XR environment comprises an image that includes the first object and an overlay of a visual representation of the data associated with the first object, wherein the overlay is disposed relative to the first object based on at least one of (Note: This is a recitation in the alternative, readable upon any one option) a graphical model of the first object (MacGregor column 3, lines 21-24, overlay of arrows over captured image (i.e. graphical model) of floor) or a dimension of the first object.
Claim 8: The method of claim 1 (see above), wherein the geofence corresponds to at least a portion of a building MacGregor column 24-25, rooms in an office building), and each object identifier included in the plurality of object identifiers corresponds to a different object located within the at least a portion of the building (MacGregor column 24-25, objects including rooms and locations in an office building).
Claim 9: The method of claim 1 (see above), wherein the first object identifier comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) a serial number (MacGregor column 10, lines 16-21, identifying a door number (i.e. an identification number, i.e. serial number)), a model name, a model number, a brand name, or a brand logo.
Claim 10: The method of claim 1 (see above), further comprising acquiring additional data associated with the first object by decoding the marker (MacGregor column 10, lines 4-7, receiving information encoded in QR codes).
Claim 11: The method of claim 1 (see above), further comprising acquiring a two-dimensional or three- dimensional model associated with the first object by decoding the marker (MacGregor column 10, lines 4-14, receiving information encoded in QR codes or barcode, and mapping the identifier to a spatial location).
Claim 12: The method of claim 1 (see above), further comprising determining that the device is within a particular area of the geofence (MacGregor column 10, lines 23-27, location determination).
Claim 13: The method of claim 1 (see above), wherein the data associated with the first object comprises real- time data for at least one metric (MacGregor column 7, lines 46-48, updating of mapping information in real time).
Claim 14: The method of claim 1 (see above), wherein the marker comprises a quick response (QR) code (MacGregor column 10, lines 4-7, receiving information encoded in QR codes).
Claim 15: The method of claim 1 (see above), wherein the marker comprises a bar code (MacGregor column 10, lines 13-14, receiving information encoded in a barcode).
Claim 16: The method of claim 1 (see above), wherein the client computing device comprises one of (Note: This is a recitation in the alternative, readable upon any one option) a smartphone (MacGregor column 15, line 6, smartphone), a tablet computer (MacGregor column 15, line 7, tablet computer), a handheld computer (MacGregor column 15, line 7, tablet computer), a wearable device, a portable media player (MacGregor column 15, line 14, portable media player), or a gaming device (MacGregor column 15, line 13, video gaming console).
Claim 17: The method of claim 1 (see above), wherein the at least one sensor of the client computing device includes a camera (MacGregor column 4, lines 4-12 and column 15, lines 22-32, computing device includes cameras).
Claim 18: A non-transitory computer-readable storage medium including instructions (MacGregor column 20, lines 31-47, storage of code in non-transitory computer-readable storage media such as ROM, CD-ROM, etc) that, when executed by a processor (MacGregor column 18, line 63 – column 19, line 5, implementation by processor), cause the processor to perform the steps of:
determining at least one location coordinate using a network-based sensor (MacGregor column 10, lines 23-27, location determination by various means including detection of signals, readable on a (not further specified) “network”),
acquiring, via at least one sensor of a client computing device that provides an extended reality (XR) environment (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), sensor data associated with a first object that is positioned within a geofence associated with the at least one location coordinate (MacGregor column 10, lines 4-20, sensed data associated with a location and an object),
identifying a marker based on the sensor data (MacGregor column 10, lines 16-21, identifying a door number from object image),
determining, based on the marker, that a first object identifier included in a plurality of object identifiers corresponds to the first object, wherein each object identifier included in the plurality of object identifiers corresponds to a different object positioned within the geofence (MacGregor column 10, lines 16-21, identifying a door number, which by definition is a number corresponding to its respective door), and
acquiring data associated with the first object based on the first object identifier, wherein the data associated with the first object is acquired by executing a search of stored data (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information) and includes one or more dimensions of the first object (MacGregor column 3, lines 36-40, mapping data (inherently including dimensions of map objects such as corridors), and wherein a visualization in the XR environment is based at least in part on a scaling factor that relates one or more dimensions of the marker in the sensor data to the one or more dimensions of the first object (Koga paragraphs 0025 & 0051, generating AR (augmented reality) content at an AR object size determined by the size of the reference object).
Claim 19: The computer-readable storage medium of claim 17 (see above, note that this claim is interpreted as depending from claim 18 as noted in the 35 USC §112 rejection above), wherein the marker comprises an optical data marker, and the optical data marker is identified from at least one image included in the sensor data (MacGregor column 10, lines 16-21, identifying a door number (i.e. numeric characters) via image recognition).
Claim 20: A computing device, comprising: a memory that includes instructions (MacGregor column 20, lines 31-47, storage of code in non-transitory computer-readable storage media such as ROM, CD-ROM, etc); and
a processor that is coupled to the memory (MacGregor column 18, line 63 – column 19, line 5, implementation by processor) and, when executing the instructions:
determines at least one location coordinate using a network-based sensor (MacGregor column 10, lines 23-27, location determination by various means including detection of signals, readable on a (not further specified) “network”),
acquires, via at least one sensor of a client computing device that provides an extended reality (XR) environment (MacGregor column 2, lines 30-33 and column 3, lines 12-16, extended reality environment including view of surroundings and “extended” elements such as direction arrows overlaid thereon), sensor data associated with a first object that is positioned within a geofence associated with the at least one location coordinate (MacGregor column 10, lines 4-20, sensed data associated with a location and an object),
identifies a marker based on the sensor data (MacGregor column 10, lines 16-21, identifying a door number from object image),
determines, based on the marker, that a first object identifier included in a plurality of object identifiers corresponds to the first object, wherein each object identifier included in the plurality of object identifiers corresponds to a different object positioned within the geofence (MacGregor column 10, lines 16-21, identifying a door number, which by definition is a number corresponding to its respective door), and
acquires data associated with the first object based on the first object identifier, wherein the data associated with the first object is acquired by executing a search of stored data (MacGregor column 10, lines 20-23, matching (i.e. searching for matched data) mapping information to object information) and includes one or more dimensions of the first object (MacGregor column 3, lines 36-40, mapping data (inherently including dimensions of map objects such as corridors), and wherein a visualization in the XR environment is based at least in part on a scaling factor that relates one or more dimensions of the marker in the sensor data to the one or more dimensions of the first object (Koga paragraphs 0025 & 0051, generating AR (augmented reality) content at an AR object size determined by the size of the reference object).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li discloses an example of scale determination in an augmented reality environment.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663